DETAILED ACTION

Response to Arguments
	35 USC § 103
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
	On p.11-13, the applicant argues that none of the references teach in response to retrieving a list of channels from a first database, quality of service metrics are retrieved from a second database based on the list of channels retrieved from the first database.  The examiner respectfully disagrees.
	The applicant is arguing that the patentability of their invention hinges on having two databases instead of a single database.  In the examiner’s opinion, this does not constitute patentable subject matter.  The storage of data in a single database or multiple databases is as old as the art of databases.  Such simple implementations are so old and commonly known to the point of being trivial design decisions.  There are a plethora of reasons why multiple databases may be required such as simply needing for storage space.  The fact that two databases are implemented for TVWS is irrelevant.  Two databases can be implemented in a server farm, DNS, game servers, web servers, or any other field where databases are used.  Having multiple databases is independent of the data it is storing or the field in which it is being used as it is an almost universal concept used in almost every field.  The entirety of the applicant’s invention is already 
	Schmidt teaches at [0041] the noise floor for each channel is determined.  This neatly fits into the claim amendment where the quality of service metrics are retrieved based on the channel listing as a clear relationship between a QoS metric and channel is delineated.  Schmidt at [0033] teaches a hashtable “used to store computed field strength for each channel” which also matches the claim language and shows a clear relationship of a conjunction being created between the two pieces of data.  The claims remain unpatentable.

Applicant’s arguments with respect to claim(s) 4, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent Claims 
Claims 1, 10, 19, 21 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20130115984) in view of Hassan (US-20140274089), Wong (US-20110029438).
([0004, 0011]: TV white space radio devices), the method comprising: receiving, at a server, a request for at least one operating parameter from a first node that resides at a first location in a network (fig.3, 46; TABLE 2; and [0027-0031] ESP [0027, 0047]: central registration system 10, i.e. server, receives channel map request, i.e. operating parameters, from radio device at a location, i.e. first node; wherein channel map includes plurality of operating parameters including identity of radio device, capabilities, configuration, preferences, location, feedback information of spectrum conditions, sensed noises, channel metrics, packet completion rates etc.); retrieving, from a … database, a list of one or more TVWS channels available at the first location ([0046]: channel map having channel list returned to radio device; [0032-34]: CRS, 10, starts processing channel map request and retrieve channel listing); in response to retrieving the list of one or more TVWS channels from the first database ([0032, 33, 41]: relationship between interfering TV stations, field strength, and channel list), retrieving, from a … database, one or more quality of service metrics based on the list of one or more TVWS channels retrieved from the … database (fig.3, 48, 50, 56, 58, 60, 64, 68, 70, 72 and [0032-0045] ESP [0032, 0033, 0041]: obtain field strength and noise floor information of interfering TV stations, i.e. QoS metric, that are within threshold distance of radio devices for, i.e. based on, each channel), … ; determining the at least one operating parameter for the first node ([0041]: noise floor, channel, availability) based on the one or more quality of service metrics ([0041]: field strength, power density); and transmitting the at least one operating parameter to the first node, wherein the first node is configured to perform future communications over a first available TVWS channel according to the at least one operating parameter (fig.3, 73, 78, 80 and [0046, 0047]: radio device conducts wireless communications; [0046]: the channel list, information, and values in the channel map are used as a part of a subsequent channel selection operation of the requesting radio device; wherein the multiple operating parameters may also include the information pertaining to the multiple channels and their multiple noise floors and availability).
Schmidt may not explicitly teach a first database … second database … wherein the second database is different from the first database.  However, Hassan teaches a first database … second database … wherein the second database is different from the first database ([0014]: AP is smartphone or router; [0015]: AP can contact both regulatory database 104 and intermediary 106, regulatory database 104 can return available white-space channels at a location; [0016]: intermediary 106 can return available white-space channels with quality of service metrics such as interference level).
Thus, it would have been obvious to one of ordinary skill in the art to implement multiple databases, taught by Hassan, into the TVWS system, taught by Schmidt, in order to provide channel and quality information to a requesting device and to provide customizable data storage solutions to meet a diverse set of needs such as accommodation for facility layouts, need for larger database farms etc.  In addition, it 
Although Schmidt already teaches the QoS metrics being obtained based on the channel list, Schmidt may not use clear language to express a first data retrieved based on second data.  The examiner bring is prior art reference Wong to teach clearly retrieving from a second database in response to retrieving from a first database (claim 20: network entity accesses second database in response to accessing first database).
Thus, it would have been obvious to one of ordinary skill in the art to implement access a second database in response to a first database, taught by Wong, into the TVWS communication system, taught by Schmidt, in order to implement a well-known feature of the field of databasing so as to increase the storage space with multiple databases. In addition it would have been obvious to combine Wong and Schmidt in a 

Dependent Claims
Claim 2, 11 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20130115984), Hassan (US-20140274089), Wong (US-20110029438) in view of Vuyyuru (US-20130122819).
As to claim 2, 11: Schmidt teaches the computer-implemented method of claim 1, 10, further comprising: receiving from the first node a first quality of service metric associated with the first available TVWS channel and the first location (fig.3, 48, 50, 56, 58, 60, 64, 68, 70, 72 and [0032-0045] ESP [0032, 0040]: obtain field strength, noise floor, sensing data information of interfering TV stations that are within threshold distance of radio devices); and updating the second database to include an entry that includes the first quality of service metric, the first available TVWS channel (fig.4 and [0033, 0039, 0041, 0056]: HashTable with channel noise, field strength, and channel number; [0025, 0033, 0040]: update information; wherein a first and second database are taught by Hassan).
Schmidt teaches and the first location.  However, Vuyyuru and the first location ([0044, 0064]: location data and channel profile data regarding the location stored in databases).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement location data and channel characteristic data stored in a profile, taught by Vuyyuru ([0044]), into the Hashtable which determines channel ([0032, 0040]), in order to determine channel characteristics at a specific location ([0088] in Vuyyuru).  In addition, it would have been obvious to combine Schmidt and Vuyyuru in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Schmidt already teaches determining channel characteristics at a location.  To implement a database explicitly storing the location would not change the respective functionalities of either prior art reference but would enhance Schmidt by allowing for referencing and indexing of channel profiles by location information.

Claim 3, 12, 20, 25, 26, 29 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20130115984) in view of Hassan (US-20140274089), Wong (US-20110029438).
As to claim 3, 12: Schmidt teaches the computer-implemented method of claim 1, 10, further comprising: receiving the at least one operating parameter (fig.3, 74 and [0046, 0047]: transmit channel map identifying available channels to radio device which receives it); configuring a network interface associated with the first node to communicate over the first available TVWS channel according to the at least one operating parameter (fig.3, 73, 78, 80 and [0046, 0047]: radio device conducts wireless communications based on available channels); generating a first quality of service metric associated with communication operations performed over the first available TVWS channel ([0040, 0055, 0058]: sensing data corresponding to channel collected by radio devices); and transmitting first the quality of service metric ([0040, 0055, 0058]: radio devices send measured signal strength sensing data to be stored in Hashtable of the central registration system 10). 

As to claim 20: Schmidt teaches the system of claim 19, further including: one or more memory units coupled to the one or more processing units and storing program instructions that, when executed by the one or more processing units, cause the processing unit to: receive the request for the at least one operating parameter (fig.3, 46 and [0027-0031] ESP [0027]: receive channel map request radio device at a location), retrieve the list of the one or more TVWS channels available at the first location from the first database (fig.3, 48, 50, 56, 58, 60, 64, 68, 70, 72 and [0032-0045] ESP [0032]: obtain field strength and noise floor information of interfering TV stations that are within threshold distance of radio devices), … determine the at least one operating parameter for the first node based on the one or more quality of service metrics (fig.3, 70, 72, 74 and [0032-0045] ESP [0041-0046]: rank channels by noise floor and generate channel map which contains each channel available for use by the radio device), and transmit the at least one operating parameter to the first node (fig.3, 74 and [0046, 0047]: transmit channel map to radio device).
Schmidt may not explicitly teach retrieve the one or more quality of service metrics for the one or more TVWS channels indicated in the list retrieved from the first database from the second database.  However, Hassan teaches retrieve the one or more quality of service metrics for the one or more TVWS channels indicated in the list retrieved from the first database from the second database ([0014]: AP is smartphone or router; [0015]: AP can contact both regulatory database 104 and intermediary 106, regulatory database 104 can return available white-space channels at a location; [0016]: intermediary 106 can return available white-space channels with quality of service metrics such as interference level).
Thus, it would have been obvious to one of ordinary skill in the art to implement multiple databases, taught by Hassan, into the TVWS system, taught by Schmidt, in order to provide channel and quality information to a requesting device and to provide customizable data storage solutions to meet a diverse set of needs such as accommodation for facility layouts, need for larger database farms etc.  In addition, it would have been obvious to combine Schmidt and Hassan in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Schmidt already teaches a server / database working together to provide TVWS communication services to remote devices.  To implement a database that is in a different physical location would not change the respective functionalities of either prior art reference but would enhance Schmidt by allowing for larger and more elaborate databases and storage solutions not constrained by the server’s form factor.  It is commonly known in the art that electronic components may be arranged in various form factors to obtain desirable outcomes that would be beneficial to a network operator.  It is not a difficult nor innovative undertaking to arrange processors and storage units in various configurations as desired by one of ordinary skill in the art.

As to claim 25: Schmidt teaches the computer-implemented method of claim 1, wherein a first quality of service metric is derived from a power loss model ([0032, 0035]: predict the interference a device 40 will have using path loss models based on distance between device 40 and device 34) and a second quality of service metric is reported by a node at the first location (fig.3, 48, 50, 56, 58, 60, 64, 68, 70, 72 and [0032-0045] ESP [0032, 0035, 0040]: obtain field strength, noise floor, sensing data information measure by the radio devices of interfering TV stations that are within threshold distance of radio devices and add to hash table under appropriate channel indices).

As to claim 26: Schmidt teaches the computer-implemented method of claim 1, wherein a first quality of service metric is determined based on a combination of a first factor and a second factor, and a second quality of service metric is determined based on a combination of a third factor and a fourth factor (TABLE 3, TABLE 4, [0041] and claim 8: summing interference contributions from each transmitter; [0060]: potentially large number of noise contributors to consider).

As to claim 29: Schmidt teaches the computer-implemented method of claim 1.
Schmidt may not explicitly teach wherein the server updates the second database based on information retrieved from the first database.  However, Hassan teaches wherein the server updates the second database based on information retrieved from the first database ([0016]: intermediary database maintains dynamic database with location specific info from the regulatory database).


As to claim 23, 27 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20130115984), Hassan (US-20140274089), Wong (US-20110029438) in view of McCann (US-20110280180).
As to claim 23: Schmidt teaches the computer-implemented method of claim 21.
(fig.14, 106, 108, 110, 1402 and [0088, 0089]: AAA server / NAS working together with a co-located TVWS database).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement a server that is separate from a database, taught by McCann, into the TVWS communication system, taught by Schmidt in order to provide customizable data storage solutions to meet a diverse set of needs such as accommodation for facility layouts, need for larger database farms etc.  In addition, it would have been obvious to combine Schmidt and McCann in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Schmidt already teaches a server / database working together to provide TVWS communication services to remote devices.  To implement a database that is in a different physical location would not change the respective functionalities of either prior art reference but would enhance Schmidt by allowing for larger and more elaborate databases and storage solutions not constrained by the server’s form factor.  It is commonly known in the art that electronic components may be arranged in various form factors to obtain desirable outcomes that would be beneficial to a network operator.  It is not a difficult nor innovative undertaking to arrange processors and storage units in various configurations as desired by one of ordinary skill in the art.


Schmidt may not explicitly teach wherein a first quality of service metric associated with the first available TVWS channel indicates an expected available bandwidth for the first available TVWS channel at the first location.  However, McCann teaches wherein a first quality of service metric associated with the first available TVWS channel indicates an expected available bandwidth for the first available TVWS channel at the first location ([0026, 0038]: TVWS database with  available bandwidth amongst other metrics).
Thus, it would have been obvious to one of ordinary skill in the art to implement available bandwidth, taught by McCann, into the TVWS database system, taught by Schmidt, in order to determine connection availability and quality in different locations. In addition it would have been obvious to combine Schmidt and McCann in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim 4, 13 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20130115984), Hassan (US-20140274089), Wong (US-20110029438) in view of Love (US-20080056227).
As to claim 4, 13: Schmidt teaches the computer-implemented method of claim 1, 14, wherein the at least one operating parameter transmitted to the first node includes a sensitivity value with which signals received on the first available TVWS channel are to be processed by the first node or a target … with which signals are to be transmitted by ([0011, 0047]: radio device has desired or target QoS, and noise is indicative of the channel quality).
Schmidt may not explicitly teach target signal-to-noise ratio.  However, Love teaches target signal-to-noise ratio ([0016]: transmit target SNR to UE).
Thus, it would have been obvious to one of ordinary skill in the art to implement SNR, taught by Love, into the TVWS system where the central registration systems sends a channel map, taught by Schmidt, in order to determine whether a specific transmission rate is appropriate and to determine a trigger for sending uplink info.  In addition it would have been obvious to combine Ojard and Schmidt in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  

Claim 6, 7, 9, 15, 16, 18 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20130115984), Hassan (US-20140274089), Wong (US-20110029438) in view of Ojard (US-20040190641).
As to claim 6, 15: Schmidt teaches the computer-implemented method of claim 1, 10, 21, wherein a first quality of service metric associated with the first available TVWS channel reflects the … associated with the first available TVWS channel at the available location ([0032-0045] ESP [0032, 0041, 0045]: determine computed field strength, noise floor for interfering devices 40 at location). 
Schmidt may not explicitly teach inverse of an expected interference level.  However, Ojard teaches inverse of an expected interference level ([0069]: obtain SNR based on noise floor and channel estimate; wherein SNR is inversely proportional to noise levels).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement derivation of an SNR from the expected noise floor / channel estimate, taught by Ojard ([0069]), into the system that measures noise floor / field strength, taught by Schmidt, in order to determine whether a specific transmission rate is appropriate ([0069]).  In addition, it would have been obvious to combine Schmidt and Ojard in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Schmidt already teaches determining field strength / noise floor of particular channels ([0041, 0045]).  To implement Ojard would not change the respective functionalities of either prior art reference but would enhance Schmidt by providing additional channel metrics by which decisions regarding transmission and adjusting parameters can be made.

As to claim 7, 16: Schmidt teaches the computer-implemented method of claim 6, 15, further comprising generating the expected interference level by: computing a first power loss associated with a TV signal based on frequency separation between a frequency associated with the first available TVWS channel and a frequency associated with a channel on which a TV tower transmits the TV signal ([0036, 0051, 0053, 0056, 0057] ESP [0036]: predict the interference a device 40 will have based on the out-of-band signal strength of adjacent channels); computing a second power loss associated with the TV signal based on physical separation between a location associated with the TV tower and the first location ([0032, 0035]: predict the interference a device 40 will have using path loss models based on distance between device 40 and device 34); and reducing an initial power level associated with the TV signal by the first power  loss and by the second power loss ([0032, 0035, 0041]: determine the in-band field strength and out-of-band field strength of an interfering device 40 and the effect it will have on the noise floor). 

As to claim 9, 18: Schmidt teaches the computer-implemented method of claim 7, 16, wherein the first power loss is computed based on a frequency loss model ([0032, 0035, 0036, 0051, 0053, 0056, 0057] ESP [0036]: predict the interference a device 40 will have based on the out-of-band signal strength of adjacent channels), and the second power loss is computed based on a path loss model ([0032, 0035]: predict the interference a device 40 will have using path loss models based on distance between device 40 and device 34). 

Claim 5, 14 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20130115984), Hassan (US-20140274089), Wong (US-20110029438) in view of Azenko (US-20050039103).
As to claim 5, 14: Schmidt teaches the computer-implemented method of claim 1, 10, wherein a first quality of service metric associated with the first available TVWS channel reflects a … associated with the first available TVWS channel previously measured by a node configured to communicate over the first available TVWS channel at the first location (fig.3, 48, 50, 56, 58, 60, 64, 68, 70, 72 and [0032-0045] ESP [0032, 0035, 0040]: obtain field strength, noise floor, sensing data information measure by the radio devices of interfering TV stations that are within threshold distance of radio devices). 
Although Schmidt teaches determining noise floor ([0041]), Schmidt may not explicitly teach packet loss rate.  However, Azenko teaches packet loss rate (0004, 0011: noise level measured by packet loss).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement noise level in a channel determined by packet loss rate, taught by Azenko ([0004, 0011]), into a system which determines noise floor, taught by Schmidt ([0041]), in order to automatically make adjustments to lower the packet loss rate to acceptable levels ([0004, 0011] in Azenko).  In addition, it would have been obvious to combine Schmidt and Azenko in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Schmidt already teaches determining a level of noise from interfering TV stations ([0041]).  To implement the packet loss as the metric for noise level would not change the respective functionalities of either prior art reference but would enhance Schmidt by providing a mechanism by which the noise floor may be gauged.

Claim 8, 17 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20130115984), Hassan (US-20140274089), Wong (US-20110029438), Ojard (US-20040190641) in view of Bahl (US-20110317019).
As to claim 8, 17: Schmidt teaches the computer-implemented method of claim 7, 16.
 associated with the TV tower, and the initial power level associated with the TV signal  from a third database, wherein the third database comprises a public database, and wherein the second database comprises a private database.  However, Bahl teaches further comprising: retrieving the frequency associated with the channel on which the TV tower transmits the TV signal ([0028]: database stores channel information), the location  associated with the TV tower ([0028]: database stores tower location), and the initial power level associated with the TV signal  from a third database ([0028]: database stores transmit power of TV towers; wherein the examiner understands initial power to mean the actual power of the TV transmitter at the transmitter location and frequency as opposed to out-of-band power and the power of a signal at a location having been reduced by path loss), wherein the third database comprises a public database ([0028]: publicly available data from FCC’s consolidated database system), and wherein the second database comprises a private database ([0051, 0052]: local geo-location database providing signal propagation model and available white spaces at current location).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement public and private databases for storing parameters relating to television transmitters, taught by Bahl ([0028, 0051, 0052]), into the Hashtable database storing channel information of TV transmitters, taught by Schmidt (fig.1, 16 and [0032, 0033]), in order to make such information publicly available so that users may determine if white space is available for use ([0006] in Bahl) and to operate private ([0050] in Bahl).  In addition, it would have been obvious to combine Bahl and Schmidt in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Schmidt already teaches a database containing channel parameters with regards to TV transmitters ([0032, 0033]).  To implement public / private databases would not change the respective functionalities of either prior art reference but would enhance Schmidt by allowing for users to take information from public databases and opportunistically use white space without interfering with primary users / TV stations and to use private databases when they are roaming away from established infrastructure.

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20130115984) , Hassan (US-20140274089), Wong (US-20110029438) in view of Ojard (US-20040190641).
As to claim 22: Schmidt teaches the computer-implemented method of claim 21, wherein the quality of service metric associated with a given TVWS channel reflects an … associated with the given TVWS channel at the first location ([0032-0045] ESP [0032, 0041, 0045]: determine computed field strength, noise floor for interfering devices 40 at location). 
Schmidt may not explicitly teach inverse of an expected interference level.  However, Ojard teaches inverse of an expected interference level ([0069]: obtain SNR based on noise floor and channel estimate; wherein SNR is inversely proportional to noise levels).
([0069]), into the system that measures noise floor / field strength, taught by Schmidt, in order to determine whether a specific transmission rate is appropriate ([0069]).  In addition, it would have been obvious to combine Schmidt and Ojard in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.  Schmidt already teaches determining field strength / noise floor of particular channels ([0041, 0045]).  To implement Ojard would not change the respective functionalities of either prior art reference but would enhance Schmidt by providing additional channel metrics by which decisions regarding transmission and adjusting parameters can be made.

Claim 24 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20130115984), Hassan (US-20140274089), Wong (US-20110029438) in view of Bahl (US-20110317019).
As to claim 24: Schmidt teaches the computer-implemented method of claim 21, … , and wherein the first database includes location and transmitter settings associated with a set of television (TV) towers (fig.3, 48, 50, 56, 58, 60, 64, 68, 70, 72 and [0032-0045] ESP [0032]: obtain field strength and noise floor information of interfering TV stations that are within threshold distance of radio devices). 
Schmidt may not explicitly teach wherein the server is preconfigured to include the first database.  However, Bahl teaches wherein the server is preconfigured to include the first database ([0051-0053]: pre-computed local geo-location database within device providing signal propagation model and available white spaces at current location).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement a preconfigured database into a mobile device, taught by Bahl ([0051-0053]), into the TVWS server / client system, taught by Schmidt ([0032]), in order to have a local database to allows for disconnected operation in white spaces ([0052]).

Claim 28 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US-20130115984), Hassan (US-20140274089), Wong (US-20110029438) in further view of Shiu (US-20040082311).
As to claim 28: Schmidt teaches the computer-implemented method of claim 1.
Schmidt may not explicitly teach wherein a quality of service metric associated with the first available TVWS channel indicates a flux of TVWS devices through the first location.  However, Shiu teaches wherein a quality of service metric associated with the first available TVWS channel indicates a flux of TVWS devices through the first location ([0041]: flux density same as power).
Thus, it would have been obvious to one of ordinary skill in the art to implement flux density as power measurement, taught by Shiu, into the TVWS database storing power variables, taught by Schmidt, in order to determine channel conditions in certain locations. In addition it would have been obvious to combine Schmidt and Shiu in a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273.  The examiner can normally be reached on M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C OH/           Primary Examiner, Art Unit 2466